     Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 1 of 28 PAGEID #: 1



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


CRYSTAL DE SOUZA,                               Case No.
                      Plaintiffs,                               COMPLAINT
                                                            DEMAND FOR JURY TRIAL
      v.
WRIGHT STATE UNIVERSITY,
DANIEL MONAGHAN,
RICHARD THOMAS, and                             Judge ----------------
SANDY NAPIER                                    Magistrate Judge ---------------
                      Defendants.




       Now Comes Plaintiff, Crystal De Souza (“Plaintiff De Souza”) by and through her
Attorney, Michael L. Fradin, Attorney at Law, and brings this action against Defendant Wright
State University (“Defendant University”) for violations of Title IX of the Education
Amendments of 1972, 20 U.S.C. § 1681 ("Title IX"), violations of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e (“Title VII”), and violations of Ohio state law that declare
workplace gender and racially-based harassment and discrimination to be unlawful. Plaintiff also
brings this action under 42 U.S.C. § 1983 (“1983”) against Daniel Monaghan (“Defendant
Monaghan”), Richard Thomas (“Defendant Thomas”), and Sandy Napier (“Defendant Sandy
Napier”) in their individual capacities for violations of Plaintiff’s right to equal protection, as



                                          -1-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
    Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 2 of 28 PAGEID #: 2



applicable to Plaintiff, based on the grounds of sex and race, while acting in their individual
capacities under color of law.
       The severe, pervasive and objectively offensive gender and race-based discrimination,
sexual harassment, and verbal sexual and racial abuse to which Plaintiff was subjected, coupled
with Defendants’ deliberate indifference and clearly unreasonable response to gender and
racially-based discrimination and misconduct, caused Plaintiff to lose federally-promised
benefits and opportunities and to suffer other damages. Defendants’ actions and deliberate
indifference have caused lifelong injuries and damages that Plaintiff suffered and continues to
suffer. Defendant University, Defendant Thomas, and Defendant Napier were all deliberately
indifferent to Defendant Monaghan’s misconduct, harassment, and discrimination directed at
Plaintiff, and thus fostered a safe space for sexual and racially discriminatory conduct to thrive
and flourish. If this Court does not grant appropriate relief, Defendants will not stop causing
severe and permanent harm to its female and racial minority employees. Plaintiff brings this
complaint in her true name and alleges as follows:
                                            PARTIES
       1.       Plaintiff De Souza is a 29 year-old female and a resident of Xenia, Ohio. Plaintiff
De Souza is biracial and of Brazilian ethnicity. At all times material hereto, Plaintiff De Souza
was employed as a Custodial Services Worker by Defendant University.
       2.       Defendant Wright State University is a public educational institution located in
Dayton, Ohio.
       3.       Defendant University receives federal funding and financial assistance within the
meaning of 20 U.S.C. § 1681(a) and is otherwise subject to Title IX.
       4.       Defendant Daniel Monaghan is a Caucasian male and a resident of Ohio. At all
times material hereto, Defendant Monaghan was employed as a Supervisor of Wright State
University’s Custodial Staff (according to Defendant University’s website, Defendant Monaghan
was specifically Supervisor of “2nd Shift Buildings: Police Campus Wide, Bio 1&2, Health Sci,
1/2 Student Union”). At the time of the filing of this Complaint, Defendant Monaghan remains
employed in a supervisory position by Defendant University.
       5.       Defendant Richard Thomas is a Caucasian male and resident of Ohio. At all times
material hereto, Defendant Thomas was employed as Assistant Manager and/or Interim



                                         -2-
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 3 of 28 PAGEID #: 3



Custodial Manager of Wright State University’s Custodial Staff. At the time of the filing of this
Complaint, Defendant Thomas remains employed in a managerial position by Defendant
University.
        6.      Defendant Sandy Napier is a Caucasian female and resident of Ohio. At all times
material hereto, Defendant Napier was employed as Facilities Human Resources Generalist for
Facilities Maintenance and Custodial Services by Defendant University. At the time of the filing
of this Complaint, Defendant Napier remains employed in the aforementioned position by
Defendant University.
        7.      At all relevant times, Defendant Monaghan, Defendant Thomas, and Defendant
Napier were employees of a publicly-funded educational institution and were acting individually,
exploiting their governmental authority and power, while violating and depriving Plaintiff of her
constitutional rights.
                                 JURISDICTION AND VENUE
        8.      This case arises under the laws of the United States, specifically Title IX of the
Education Amendments of 1972, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. §
1983. This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1331, 1332, and 1343.
        9.      This Court is an appropriate venue for this cause of action pursuant to 28 U.S.C. §
1391. The defendants are residents of the State in which this district is located and a substantial
part of the events or omissions giving rise to the claim occurred in this district.
                                  GENERAL ALLEGATIONS
        10.     Plaintiff De Souza was hired by Defendant University on July 5, 2016. Her
employment began as a temporary position. At the beginning of Plaintiff De Souza’s
employment with Defendant University, she was assigned to the 4:00 AM shift.
        11.     On or around the week of July 18, 2016, Plaintiff De Souza’s temporary position
was changed to a permanent, fulltime position.
        12.     Upon being hired as a permanent employee by Defendant University, Plaintiff De
Souza’s work schedule was changed from the shift beginning at 4:00 AM, to a shift beginning at
3:00 PM and ending at roughly 1:30 AM.
        13.     Corresponding with the alteration in Plaintiff’s work schedule, Plaintiff’s new
supervisor became Daniel Monaghan.



                                          -3-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
    Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 4 of 28 PAGEID #: 4



       14.     Soon after Plaintiff De Souza began working under the direct supervision of
Defendant Monaghan, Defendant Monaghan began engaging in a consistent pattern of gender
and racially-based harassment and discriminatory behavior targeted at Plaintiff De Souza.
       15.     Monaghan’s harassment and objectively discriminatory behavior included, but
was not limited to:
                      a. Regularly making offensive, racist jokes (specifically targeted against
                         people of Latino and/or Hispanic backgrounds, like Plaintiff);
                      b. Regularly making offensive, sexist jokes (specifically targeted against
                         women, like Plaintiff);
                      c. Regularly making comments and sharing sentiments that amount to stating
                         that foreigners should not be allowed to live or work in the United States;
                      d. Regularly making jokes of an offensive and sexually appropriate nature,
                         including frequent references to male genitalia; and
                      e. On at least one occasion Defendant Monaghan made an offensive joke in
                         which he suggested that he and other male Custodial Staff employees
                         should view Plaintiff De Souza while she changed to and/or from her work
                         clothes.
       16.     Plaintiff De Souza made her first complaint about Defendant Monaghan’s
harassing and discriminatory behavior to Defendant Monaghan’s superiors and Defendant
University’s human resources representatives in the fall of 2017.
       17.     One evening the building was closed, around 11:00 p.m., female students were
still in the hall of the student union playing a game, sardines. Monaghan explained the game to
her, that it was like hide and seek but people hide in tight spaces together. He then told Crystal
he wished he could play with the game with those girls.
       18.     On another occasion, Mr. Monaghan said another male employee, Michael
Sanders, had smaller feet than his. He went on to suggest that his “dick” was bigger than
Michael’s feet and showed his feet to compare foot sizes.
       19.     On another occasion, Crystal was out for the evening prior to coming to work.
She had planned to change into her uniform in the Student Union’s women’s locker room. Mr.




                                           -4-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 5 of 28 PAGEID #: 5



Monaghan instead suggested she change in one of the supervisors’ offices. He then said, in front
of another maintenance worker, Richard, that he might “peek” in to watch her change.
       20.     Mr. Monaghan called himself “Daddy Dan” and told Crystal and Erica that he
was a “sugar daddy.” He referred to himself as “Daddy Dan” throughout the entire time he was
Plaintiff’s supervisor.
       21.     Of the approximately twenty subordinate employees under Daniel Monaghan’s
supervision, only about four were women two of whom were in their mid-20’s.
       22.     Mr. Monaghan would often adjust his genitals on purpose, in an exaggerated way,
in front of Plaintiff and other employees, to see what her and her fellow employees’ reactions
would be. He would do it before meetings in front of staff, during lunch breaks in the break
room. Some male employees would laugh and the female employees were made to feel
uncomfortable.
       23.     In the early fall of 2017 (on or around October, 2017, Plaintiff De Souza went to
Defendant Thomas, then employed as Assistant Manager and/or Interim Custodial Manager of
Wright State University’s Custodial Staff, and Defendant Napier, then employed as a Facilities
Human Resources Generalist for Facilities Maintenance and Custodial Services by Defendant
University, to make a report and complaint concerning the gender and racially-based harassment
and discrimination she was experiencing from her direct supervisor, Defendant Monaghan.
       24.     In this meeting, rather than discussing a way to intervene and prevent the already
occurring gender and racially-based harassment and discrimination that Monaghan was directing
toward Plaintiff De Souza, Defendants Thomas and Napier simply gave Plaintiff one of
Defendant Thomas’s business cards, with an alternative phone number written on the back, and
suggested that Plaintiff call the number if she experienced harassment and/or discriminatory
behavior from Defendant Monaghan again.
       25.     Defendant Thomas and Defendant Napier failed to follow proper, federally
mandated, Title IX mandatory reporting guidelines in response to the report and complaint that
Plaintiff De Souza made to them concerning the harassment and discrimination she was
experiencing from her supervisor, Defendant Monaghan. Neither Defendant Thomas nor
Defendant Napier referred the incident or any of Plaintiff’s complaints to Defendant University’s
Title IX office and/or coordinator.



                                          -5-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
    Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 6 of 28 PAGEID #: 6



         26.     Defendant University’s Title IX mandatory reporting policy, section 8065.2
“Scope” in Defendant University’s online University Policy Index
(https://policy.wright.edu/policy/8065-gender-based-harassment-and-violence), states,
         “All employees, students and contractors of Wright State University, in order to be
         consistent with federal regulations, have a duty to report incidents of gender-based
         harassment or violence that occur at the Wright State University campuses.”
         27.     Under federal Title IX law and under Defendant University’s own internal policy,
Defendant Thomas and Defendant Napier were mandatory reporters.
         28.     Defendant Thomas and Defendant Napier were maliciously, willfully, and
deliberately indifferent to the report of race and gender-based harassment and discrimination
made by Plaintiff De Souza in the fall of 2017.
         29.     Because of Defendants Thomas and Napier’s deliberate indifference to Plaintiff’s
report and complaint regarding Defendant Monaghan’s offensive and discriminatory workplace
conduct and treatment of Plaintiff, Defendant Monaghan’s unlawful mistreatment of Plaintiff
continued after her report.
         30.     In October 2017, soon after the first report and complaint to Defendants Thomas
and Napier, Plaintiff De Souza made another report and complaint. This time the complaint was
made to the Union that represents Defendant University’s Custodial Staff Workers. This
complaint concerned Defendant Monaghan maliciously and deliberately skipping Plaintiff De
Souza in consideration for which Custodial Staff employees would receive overtime
opportunities.
         31.     The lack of consideration for overtime opportunities that was afforded to Plaintiff
by Defendant Monaghan was another incident in Defendant Monaghan’s long established pattern
and track record of gender and racially-charged discrimination targeted against Plaintiff De
Souza.
         32.     Following Plaintiff’s report to the Union concerning Defendant Monaghan’s
treatment of her, including, but not limited to, skipping her in consideration for overtime
opportunities, Defendant Monaghan’s mistreatment intensified and took on a retaliatory
character and dynamic.




                                          -6-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 7 of 28 PAGEID #: 7



       33.     Defendant Monaghan’s continued mistreatment of Plaintiff De Souza culminated
on October 13, 2017, when Plaintiff De Souza went for her normal lunchbreak. That day she
chose to eat her packed lunch in in The Hangar, Defendant University’s primary cafeteria for
students, faculties, and employees.
       34.     Because Plaintiff De Souza was working a late shift which involved her working
well into the early morning hours (after midnight), when she was eating her packed lunch in The
Hangar it was technically closed. Plaintiff was not alone in The Hanger; James Calloway, an
individual then employed as a Custodial Floor Care Tech, was present working in The Hangar.
       35.     In the midst of Plaintiff’s lunch break, Defendant Monaghan stormed into The
Hangar and proceeded to loudly and aggressively scold Plaintiff for eating in The Hangar during
her lunch break.
       36.     There is nothing in Plaintiff’s employment agreement or in Defendant
University’s policy that indicates employees are forbidden from eating their own packed lunches
in The Hanger after The Hanger is closed for customers.
       37.     At the time of the incident in The Hanger, Plaintiff had endured approximately
roughly 16 months (well over a year) of racially and sexually charged abuse, harassment, and
discrimination from Defendant Monaghan. Given this context, Plaintiff became emotional as a
result of Defendant Monaghan’s loud and aggressive confrontation and attempt to intimidate her.
       38.     Rather than escalate the confrontation that Defendant Monaghan began in The
Hanger, Plaintiff left the premises of The Hangar. She left the building so quickly that she was
not able to bring her lunch, meaning she was unable to complete her lunch break.
       39.     Plaintiff De Souza called and spoke with the coworker who had been in The
Hangar with her at the time of Defendant Monaghan’s attempt to intimidate and bully Plaintiff.
       40.     Because Plaintiff no longer felt safe working under or around Defendant
Monaghan (because of 16 months of gender and racially-based abuse, harassment, and
discrimination, and finally the attempt to intimidate her in The Hanger), she sent Defendant
Monaghan a text message stating that she needed to leave and would not be returning from lunch
break for the rest of her scheduled shift.




                                         -7-
                         COMPLAINT AND DEMAND FOR JURY TRIAL
    Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 8 of 28 PAGEID #: 8



          41.   On December 7, 2017, Plaintiff De Souza was called into a meeting by Defendant
University’s Human Resources department regarding the incident that occurred in The Hanger
on October 13, 2017.
          42.   Between the incident in The Hangar on October 13, 2017 and the December 7,
2017 Human Resources meeting, Defendant Monaghan had concocted a story in which he
claimed, with no substantiation, that Plaintiff De Souza committed an act of workplace violence
by purposefully stepping on Defendant Monaghan’s foot.
          43.   This allegation of workplace violence is false and entirely unsubstantiated, except
by Defendant Monaghan himself.
          44.   On January 23, 2018, Plaintiff De Souza was discharged from her employment
with Wright State University’s Custodial Staff by Defendant University’s Human Resources
Department. This was entirely unexpected by Plaintiff, as she did not commit any violent acts
against Defendant Monaghan, and more importantly, because she was actually the victim of
Defendant Monaghan’s gender and racially-based aggression, harassment, and unlawful
discriminatory behavior.
          45.   Despite the complete and utter lack of substantiation of the allegation of
workplace violence committed by Plaintiff, Defendant Monaghan’s allegation of workplace
violence was the reason given for Plaintiff De Souza’s dismissal.
          46.   Defendant Monaghan faced no punishment, discipline, or reprimand for the 16
months of malicious, willful, and deliberate gender and racially-based harassment of Plaintiff De
Souza, and continues his employment with Defendant University to this day.
          47.   Plaintiff has satisfied all necessary conditions precedent to bringing Title VII
claims.
          48.   Attached to this Complaint as Exhibit A is a copy of the Right to Sue letter
Plaintiff De Souza received from the Equal Employment Opportunity Commission regarding her
charges of Title VII sexual discrimination and sexual harassment against Defendant.
                                        LEGAL CLAIMS
                             FIRST CLAIM FOR RELIEF
                 AGAINST DEFENDANT WRIGHT STATE UNIVERSITY
                     Deliberate Indifference in Violation of Title IX




                                           -8-
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 9 of 28 PAGEID #: 9



        49.     Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        50.     At all relevant times, Defendant University received federal funding and
assistance.
        51.     Title IX prohibits sex discrimination by recipients of federal education funding.
        52.     Defendant University agreed to comply with all applicable federal statutes
relating to nondiscrimination by recipients of federal financial assistance.
        53.     A private right of action to enforce Title IX’s guarantees encompasses deliberate
indifference to sexual harassment of an employee by another employee.
        54.     Defendant Monaghan’s persistent verbal harassing and use of adverse
employment actions to harm Plaintiff De Souza constituted gender-based harassment and
discrimination.
        55.     Plaintiff De Souza’s October 2017 report to Defendant Thomas and Defendant
Napier, who are both mandatory reporters under Title IX, gave Defendant University actual
notice of Defendant Monaghan’s gender-based harassment and discrimination against Plaintiff.
        56.     Defendant Thomas and Defendant Napier both had a duty to report Plaintiff’s De
Souza’s report concerning Defendant Monaghan to Defendant University’s appropriate Title IX
officials.
        57.     Defendant Thomas and Defendant Napier were in a position to vindicate
Plaintiff’s rights.
        58.     Defendant Thomas and Defendant Napier had authority to address the
discrimination.
        59.     Defendant Thomas had authority to institute corrective measures.
        60.     Defendant Thomas and Defendant Napier had a non-discretionary duty to notify
Defendant University’s Title IX coordinator as soon as possible about what Plaintiff De Souza
told them about the gender-based harassment and discrimination she was experiencing from
Defendant Monaghan. Both Defendant Thomas and Defendant Napier failed to perform that non-
discretionary duty.




                                         -9-
                         COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 10 of 28 PAGEID #: 10



        61.     It was reasonable for Plaintiff De Souza to expect that her Defendant Thomas, her
manager, who her harasser was subordinate to, and who had a duty to report Title IX-related
misconduct, would act in accordance with the law.
        62.     Defendant Thomas was deliberately indifferent to the gender-based harassment
that Plaintiff reported.
        63.     Defendant Thomas acted with gender-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him
if anything else occurred (and ignoring what had already occurred), and by failing to report
Defendant Monaghan’s misconduct to Defendant University’s Title IX coordinator.
        64.     Defendant Thomas’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.
        65.     Defendant Thomas’s failure to act violated Defendant University’s written policy
and federal law.
        66.     It was reasonable for Plaintiff De Souza to expect that her Defendant Napier, a
human resources employee, and an employee who had a duty to report Title IX-related
misconduct, would act in accordance with the law.
        67.     Defendant Napier was deliberately indifferent to the gender-based harassment that
Plaintiff reported.
        68.     Defendant Napier acted with gender-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him
if anything else occurred (and ignoring what had already occurred), and by failing to report that
report up to Defendant University’s Title IX coordinator.
        69.     Defendant Napier’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.
        70.     Defendant Napier’s failure to act violated Defendant University’s written policy
and federal law.
        71.     Defendant Thomas and Defendant Napier’s failure to act reasonably and
appropriately regarding Plaintiff’s October 2017 report concerning Defendant Monaghan tacitly
endorsed Defendant Monaghan’s gender-based harassment and discrimination against Plaintiff.




                                          - 10 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 11 of 28 PAGEID #: 11



       72.     Defendant Thomas and Defendant Napier acted with gender-based discriminatory
intent in failing to take remedial steps to protect Plaintiff and address her Title IX complaint.
       73.     Defendant Thomas and Defendant Napier’s failure to take remedial steps to
protect Plaintiff and address her Title IX complaint violated University policy and federal law.
       74.     Defendant Thomas and Defendant Napier’s failure to take remedial steps to
protect Plaintiff and address her Title IX complaint tacitly endorsed Defendant Monaghan’s
gender-based harassment and discrimination against Plaintiff.
       75.     Defendant University had a duty to ensure that Defendant Thomas and Defendant
Napier understood how to respond to reports of Title IX violations.
       76.     Defendant University’s unwritten custom, policy, or practice of failing to enforce
or effectively implement its written policies responding to reports of sexual misconduct made
Plaintiff increasingly vulnerable to subsequent gender-based harassment and discrimination by
Defendant Monaghan.
       77.     Plaintiff suffered as a direct and proximate result of Defendant University’s
failure to effectively implement its own written policies regarding responding to gender-based
misconduct allegations.
       78.     Defendant University acted with gender-based discriminatory intent in failing to
respond to Plaintiff’s complaint. Defendant University’s ineffectual implementation of its written
policies made Plaintiff more vulnerable to continued gender-based harassment and
discrimination, as well as retaliation, for reporting that harassment and discrimination.
       79.     Defendant University’s failure to take appropriate action in response to Plaintiff’s
report violated Defendant University’s written policy and federal law.
       80.     Defendant University’s failure to act tacitly endorsed Defendant Monaghan’s
treatment of Plaintiff.
       81.     Defendant University failed to follow its own written policy in response to
Plaintiff’s Title IX report that she was being harassed and discriminated against on the basis of
her gender.
       82.     Defendant Monaghan, Defendant Thomas, and Defendant Napier’s actions
unreasonably interfered with Plaintiff’s employment at Defendant University and with her
physical, mental, and emotional wellbeing.



                                         - 11 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 12 of 28 PAGEID #: 12



        83.      As a direct and proximate result of these unlawful and malicious acts, Plaintiff has
suffered and will continue to suffer economic and non-economic damages in an amount to be
determined at trial.
        84.      As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                 SECOND CLAIM FOR RELIEF
                  AGAINST DEFENDANT WRIGHT STATE UNIVERSITY
                Deliberate Indifference (Failure to Report) in Violation of Title IX
        85.      Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        86.      The conduct by Defendant Monaghan outlined in this Complaint violated
Defendant University’s written policy and federal law. The deliberate indifference shown by
Defendants Thomas and Napier to Plaintiff’s reports and complaints about Defendant
Monaghan’s conduct violated Defendant University’s written policy and federal Title IX law.
        87.      Defendant University’s response to knowledge regarding Defendant Monaghan’s
treatment of Plaintiff was deliberately indifferent.
        88.      Defendant University’s lack of oversight regarding how Defendant Thomas
managed Wright State’s Custodial Staff was deliberately indifferent.
        89.      The sexual harassment committed by Defendant Monaghan against Plaintiff was
committed while he was acting as an agent and representative of Defendant University and after
Defendant University had actual knowledge of gender-based harassment complaints against
Defendant Monaghan.
        90.      Defendant University’s deliberate indifference was malicious, oppressive, or in
reckless disregard of Plaintiff’s rights such that punitive damages are appropriate.
        91.      As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                  THIRD CLAIM FOR RELIEF
                   AGAINST DEFENDANT WRIGHT STATE UNIVERSITY
                                 Retaliation in Violation of Title IX
        92.       Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        93.      At all relevant times, Defendant University received federal funding and
assistance.




                                          - 12 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
      Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 13 of 28 PAGEID #: 13



         94.    Title IX prohibits retaliation in response to reporting discrimination under Title
IX.
         95.    Defendant University agreed to comply with all applicable federal statutes
relating to retaliation under Title IX.
         96.    Defendant University had notice when it accepted federal funding under Title IX
that the institution would be liable for deliberate indifference to retaliation against employees for
reporting sexual abuse or advocating for Title IX complainants.
         97.    A private right of action to enforce Title IX’s guarantees encompasses retaliation
for advocating for the Title IX rights of oneself and others.
         98.    Defendant Monaghan retaliated against Plaintiff because she reported gender-
based harassment and discrimination. Defendant Monaghan, acting as a representative of
Defendant University retaliated against Plaintiff after her October 2017 report by continuing his
gender-based harassment and discrimination against her and by skipping her in consideration for
overtime opportunities.
         99.    Defendant University retaliated against Plaintiff because she reported gender-
based harassment and discrimination. Defendant University retaliated against Plaintiff when
Defendant University discharged Plaintiff after a biased misconduct proceeding involving
Plaintiff and Defendant Monaghan. Defendant University treated Plaintiff’s harasser more
favorably than they treated Plaintiff, the victim of Defendant Monaghan’s gender-based
harassment and discrimination.
         100.   Defendant University, Defendant Monaghan, Defendant Thomas, and Defendant
Napier’s conduct would dissuade a person of ordinary fitness from engaging in protected
activity.
         101.   Defendant University, through the actions of its agents and representatives,
retaliated against Plaintiff.
         102.   As a result of Defendant University’s deliberate indifference, Plaintiff was
subjected to continued and repeated gender-based harassment and discrimination at the hands of
Defendant Monaghan after her initial report of gender-based mistreatment.




                                          - 13 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 14 of 28 PAGEID #: 14



        103.    Defendant Monaghan was aware that Plaintiff had made a complaint about him
when he continued his gender-based harassment and discrimination targeted at Plaintiff and
skipped her in consideration for overtime opportunities.
        104.    Defendant University was aware that Plaintiff had made a complaint about
Defendant Monaghan when they proceeded to terminate her employment after a biased
investigation into an incident involving Plaintiff and her harasser, Defendant Monaghan.
        105.    Defendant University’s unwritten custom, policy, or practice of failing to enforce
or effectively implement its written policies regarding responding to reports of sexual
misconduct made Plaintiff more vulnerable to the retaliation that she faced as a result of
reporting her mistreatment.
        106.    As a direct and proximate result of these unlawful and malicious acts, Plaintiff has
suffered and will continue to suffer economic and non-economic damages in an amount to be
determined at trial.
        107.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                            FOURTH CLAIM FOR RELIEF
              AGAINST DEFENDANT WRIGHT STATE UNIVERSITY
 Hostile Work Environment, Sexual Harassment, and Gender Discrimination in Violation
                                        of Title VII
       108. Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        109.    Defendant Monaghan’s persistent verbal harassment and use of adverse
employment actions to harm Plaintiff De Souza constituted gender-based harassment and
discrimination and, because Defendant Monaghan was Plaintiff’s direct supervisor and was able
to make hiring and firing decisions concerning Plaintiff and discipline Plaintiff, Defendant
University is liable for Defendant Monaghan’s actions pursuant to Title VII.
        110.    Plaintiff De Souza’s October 2017 report to Defendant Thomas and Defendant
Napier gave Defendant University actual notice of Defendant Monaghan’s gender-based
harassment and discrimination against Plaintiff.
        111.    Defendant Thomas and Defendant Napier were in a position to vindicate
Plaintiff’s rights.
        112.    Defendant Thomas and Defendant Napier had authority to address the
discrimination.


                                        - 14 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 15 of 28 PAGEID #: 15



        113.    Defendant Thomas had authority to institute corrective measures.
        114.    Plaintiff De Souza expected Defendant Thomas to act in accordance with
Defendant University’s written policy.
        115.    It was reasonable for Plaintiff De Souza to expect that her Defendant Thomas, her
manager, who her harasser was subordinate to, would act in accordance with Defendant
University’s written policy.
        116.    Plaintiff De Souza expected Defendant Thomas to act in accordance with the law.
        117.    It was reasonable for Plaintiff De Souza to expect that her Defendant Thomas, her
manager, who her harasser was subordinate to, would act in accordance with the law.
        118.    Defendant Thomas was deliberately indifferent to the gender-based harassment
that Plaintiff reported.
        119.    Defendant Thomas acted with gender-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him
if anything else occurred (and ignoring what had already occurred), instead of legitimately
investigating and addressing the gender-based harassment and discrimination Plaintiff reported.
        120.    Defendant Thomas’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.
        121.    Defendant Thomas’s failure to act violated Defendant University’s written policy
and federal law.
        122.    Plaintiff De Souza expected Defendant Napier to act in accordance with
Defendant University’s written policy.
        123.    It was reasonable for Plaintiff De Souza to expect that her Defendant Napier, a
human resources employee, would act in accordance with Defendant University’s written policy.
        124.    Plaintiff De Souza expected Defendant Napier to act in accordance with the law.
        125.    It was reasonable for Plaintiff De Souza to expect that her Defendant Napier, a
human resources employee, would act in accordance with the law.
        126.    Defendant Napier was deliberately indifferent to the gender-based harassment that
Plaintiff reported.
        127.    Defendant Napier acted with gender-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him



                                          - 15 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 16 of 28 PAGEID #: 16



if anything else occurred (and ignoring what had already occurred), instead of legitimately
investigating and addressing the gender-based harassment and discrimination Plaintiff reported.
       128.    Defendant Napier’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.
       129.    Defendant Napier’s failure to act violated Defendant University’s written policy.
       130.    Defendant Thomas and Defendant Napier’s failure to act reasonably and
appropriately regarding Plaintiff’s October 2017 report concerning Defendant Monaghan tacitly
endorsed Defendant Monaghan’s gender-based harassment and discrimination against Plaintiff.
       131.    Defendant Thomas and Defendant Napier acted with gender-based discriminatory
intent in failing to take remedial steps to protect Plaintiff from gender-based harassment and
discrimination.
       132.    Defendant Thomas and Defendant Napier’s failure to take remedial steps to
protect Plaintiff tacitly endorsed Defendant Monaghan’s gender-based harassment and
discrimination against Plaintiff.
       133.    Defendant University’s unwritten custom, policy, or practice of failing to enforce
or effectively implement its written policies responding to reports of sexual misconduct made
Plaintiff increasingly vulnerable to subsequent gender-based harassment and discrimination by
Defendant Monaghan.
       134.    Plaintiff suffered as a direct and proximate result of Defendant University’s
failure to effectively implement its own written policies regarding responding to gender-based
misconduct allegations.
       135.    Defendant University acted with gender-based discriminatory intent in failing to
respond to Plaintiff’s complaint. Defendant University’s ineffectual implementation of its written
policies made Plaintiff more vulnerable to continued gender-based harassment and
discrimination, as well as retaliation, for reporting that harassment and discrimination.
       136.    Defendant University’s failure to take appropriate action in response to Plaintiff’s
report violated Defendant University’s written policy and federal law.
       137.    Defendant University’s failure to act tacitly endorsed Defendant Monaghan’s
treatment of Plaintiff.




                                         - 16 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 17 of 28 PAGEID #: 17



        138.    Defendant Monaghan, Defendant Thomas, and Defendant Napier’s actions
unreasonably interfered with Plaintiff’s employment at Defendant University and with her
physical, mental, and emotional wellbeing.
        139.    As a direct and proximate result of these unlawful and malicious acts, Plaintiff has
suffered and will continue to suffer economic and non-economic damages in an amount to be
determined at trial.
        140.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                 FIFTH CLAIM FOR RELIEF
                      AGAINST DEFENDANT WRIGHT UNIVERSITY
                          Racial Discrimination in Violation of Title VII
        141.    Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        142.    Defendant Monaghan’s persistent verbal harassing and use of adverse
employment actions to harm Plaintiff De Souza constituted racially-based harassment and
discrimination.
        143.    Plaintiff De Souza’s October 2017 report to Defendant Thomas and Defendant
Napier gave Defendant University actual notice of Defendant Monaghan’s racially-based
harassment and discrimination against Plaintiff.
        144.    Defendant Thomas and Defendant Napier were in a position to vindicate
Plaintiff’s rights.
        145.    Defendant Thomas and Defendant Napier had authority to address the
discrimination.
        146.    Defendant Thomas had authority to institute corrective measures.
        147.    Defendant Thomas was deliberately indifferent to the racially-based harassment
that Plaintiff reported.
        148.    Defendant Thomas acted with gender-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him
if anything else occurred (and ignoring what had already occurred), instead of legitimately
investigating and addressing the gender-based harassment and discrimination Plaintiff reported.
        149.    Defendant Thomas’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.



                                          - 17 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 18 of 28 PAGEID #: 18



        150.    Defendant Thomas’s failure to act violated Defendant University’s written policy
and federal law.
        151.    It was reasonable for Plaintiff De Souza to expect that Defendant Napier, a human
resources employee, would act in accordance with Defendant University’s written policy.
        152.    It was reasonable for Plaintiff De Souza to expect that her Defendant Napier, a
human resources employee, would act in accordance with the law.
        153.    Defendant Napier was deliberately indifferent to the racially-based harassment
that Plaintiff reported.
        154.    Defendant Napier acted with racially-based discriminatory intent in responding to
Plaintiff’s October 2017 report by offering her a business card and instructing her to contact him
if anything else occurred (and ignoring what had already occurred), instead of legitimately
investigating and addressing the gender-based harassment and discrimination Plaintiff reported.
        155.    Defendant Napier’s response to Plaintiff’s October 2017 report was insufficient
and clearly unreasonable in light of the known circumstances.
        156.    Defendant Napier’s failure to act violated Defendant University’s written policy.
        157.    Defendant Thomas and Defendant Napier’s failure to act reasonably and
appropriately regarding Plaintiff’s October 2017 report concerning Defendant Monaghan tacitly
endorsed Defendant Monaghan’s racially-based harassment and discrimination against Plaintiff.
        158.    Defendant Thomas and Defendant Napier acted with racially-based
discriminatory intent in failing to take remedial steps to protect Plaintiff from racially-based
harassment and discrimination.
        159.    Defendant Thomas and Defendant Napier’s failure to take remedial steps to
protect Plaintiff tacitly endorsed Defendant Monaghan’s racially-based harassment and
discrimination against Plaintiff.
        160.    Defendant University’s unwritten custom, policy, or practice of failing to enforce
or effectively implement its written policies responding to reports of racially-based misconduct
made Plaintiff increasingly vulnerable to subsequent gender-based harassment and
discrimination by Defendant Monaghan.




                                          - 18 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 19 of 28 PAGEID #: 19



        161.    Plaintiff suffered as a direct and proximate result of Defendant University’s
failure to effectively implement its own written policies regarding responding to racially-based
misconduct allegations.
        162.    Defendant University acted with racially-based discriminatory intent in failing to
respond to Plaintiff’s complaint. Defendant University’s ineffectual implementation of its written
policies made Plaintiff more vulnerable to continued racially-based harassment and
discrimination, as well as retaliation, for reporting that harassment and discrimination.
        163.    Defendant University’s failure to take appropriate action in response to Plaintiff’s
report violated Defendant University’s written policy and federal law.
        164.    Defendant University’s failure to act tacitly endorsed Defendant Monaghan’s
treatment of Plaintiff.
        165.    Defendant Monaghan, Defendant Thomas, and Defendant Napier’s actions
unreasonably interfered with Plaintiff’s employment at Defendant University and with her
physical, mental, and emotional wellbeing.
        166.    As a direct and proximate result of these unlawful and malicious acts, Plaintiff has
suffered and will continue to suffer economic and non-economic damages in an amount to be
determined at trial.
        167.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                 SIXTH CLAIM FOR RELIEF
                 AGAINST DEFENDANT WRIGHT STATE UNIVERSITY
                               Retaliation in Violation of Title VII
        168.    Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        169.    Defendant University is liable for deliberate indifference to retaliation against
employees for reporting gender or racially-based harassment or discrimination, in violation of
Title VII.
        170.    Defendant Monaghan retaliated against Plaintiff because she reported gender and
racially-based harassment and discrimination. Defendant Monaghan, acting as a representative of
Defendant University retaliated against Plaintiff after her October 2017 report by continuing his
gender-based harassment and discrimination against her and by skipping her in consideration for
overtime opportunities.



                                         - 19 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 20 of 28 PAGEID #: 20



        171.    Defendant University retaliated against Plaintiff because she reported gender and
racially-based harassment and discrimination. Defendant University retaliated against Plaintiff
when Defendant University discharged Plaintiff after a biased misconduct proceeding involving
Plaintiff and Defendant Monaghan. Defendant University treated Plaintiff’s harasser more
favorably than they treated Plaintiff, the victim of Defendant Monaghan’s gender and racially-
based harassment and discrimination.
        172.    Defendant University, Defendant Monaghan, Defendant Thomas, and Defendant
Napier’s conduct would dissuade a person of ordinary fitness from engaging in protected
activity.
        173.    Defendant University, through the actions of its agents and representatives,
retaliated against Plaintiff.
        174.    As a result of Defendant University’s deliberate indifference, Plaintiff was
subjected to continued and repeated gender and racially-based harassment and discrimination at
the hands of Defendant Monaghan after her initial report of gender-based mistreatment.
        175.    Defendant Monaghan was aware that Plaintiff had made a complaint about him
when he continued his gender and racially-based harassment and discrimination targeted at
Plaintiff and skipped her in consideration for overtime opportunities.
        176.    Defendant University was aware that Plaintiff had made a complaint about
Defendant Monaghan when they proceeded to terminate her employment after a biased
investigation into an incident involving Plaintiff and her harasser, Defendant Monaghan.
        177.    Defendant University’s unwritten custom, policy, or practice of failing to enforce
or effectively implement its written policies regarding responding to reports of gender and
racially-based misconduct made Plaintiff more vulnerable to the retaliation that she faced as a
result of reporting her mistreatment.
        178.    As a direct and proximate result of these unlawful and malicious acts, Plaintiff has
suffered and will continue to suffer economic and non-economic damages in an amount to be
determined at trial.
        179.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                         SEVENTH CLAIM FOR RELIEF
            AGAINST DANIEL MONAGHAN IN HIS INDIVIDUAL CAPACITY




                                          - 20 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 21 of 28 PAGEID #: 21



    Sexual Harassment in Violation of Fourteenth Amendment of the Constitution of the
                                United States of America
                             (Pursuant to 42 U.S.C. § 1983)
       180. Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        181.    Under the Fourteenth Amendment, Plaintiff had the right as a public university
employee to personal security and Equal Protection of Laws.
        182.    Defendant Monaghan harassed and discriminated against Plaintiff on the basis of
her gender and race while he was a state actor acting in his individual capacity under the color of
state law.
        183.    Defendant Monaghan subjected Plaintiff to violations of her right to personal
security and Equal Protection of Laws by subjecting her to gender and racially-based harassment
and discrimination throughout the time of her employment with Defendant University in which
she was directly subordinate to Defendant Monaghan.
        184.    Defendant Monaghan subjected Plaintiff to sexual harassment and gender and
racially-based discriminatory actions that were so severe and objectively offensive that it
violated Plaintiff De Souza’s constitutional rights.
        185.    Defendant Monaghan was in a direct supervisory and evaluative role over
Plaintiff De Souza.
        186.    Plaintiff De Souza has had her employment and life disrupted, and has personally
suffered emotional and psychological distress, all as a direct and proximate result of Defendant
Monaghan’s inappropriate and malicious behavior.
        187.    Defendant Monaghan’s conduct as described herein violated Plaintiff De Souza’s
clearly established constitutional rights of which a reasonable person should have known.
        188.    Defendant Monaghan’s conduct as described herein was malicious, oppressive, or
in reckless disregard of Plaintiff’s rights such that punitive damages are appropriate.
        189.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                          EIGHTH CLAIM FOR RELIEF
         AGAINST DANIEL MONAGHAN IN HIS INDIVIDUAL CAPACITY
 Sexual Harassment and Discrimination in Violation of the Fourteenth Amendment to the
                     Constitution of the United States of America
                            (Pursuant to 42 U.S.C. § 1983)




                                        - 21 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 22 of 28 PAGEID #: 22



        190.      Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        191.      Under the Fourteenth Amendment, Plaintiff had the right as a public university
employee to personal security and Equal Protection of Laws.
        192.      Defendant Monaghan sexually harassed Plaintiff De Souza while he was a state
actor acting in his individual capacity under the color of state law.
        193.      Defendant Monaghan subjected Plaintiff De Souza to violations of her right to
personal security and Equal Protection of Laws by subjecting her to gender and racially-based
harassment and discrimination throughout the time of her employment with Defendant
University in which she was directly subordinate to Defendant Monaghan.
        194.      Defendant Monaghan subjected Plaintiff to sexual harassment and gender and
racially-based discriminatory actions that were so severe and objectively offensive that it
violated Plaintiff De Souza’s constitutional rights.
        195.      Defendant Monaghan was in a direct supervisory and evaluative role over
Plaintiff De Souza.
        196.      The environment created from the conduct of Defendant Monaghan was hostile-
based on the circumstances, including but not limited to the frequency of the conduct, the nature
and severity of the conduct, the relationship between the parties, the location and context in
which the conduct occurred, and the physically threatening and humiliating nature of the
conduct.
        197.      The environment resulting from Defendant Monaghan’s conduct also constitutes a
hostile environment. For Plaintiff De Souza, her employment at Defendant University became a
sexually and racially hostile environment where her harasser was allowed to victimize her with
impunity for the majority of her employment at Defendant University.
        198.      Defendant Monaghan’s conduct as described herein violated Plaintiff De Souza’s
clearly established constitutional rights of which a reasonable person should have known.
        199.      Defendant Monaghan’s conduct as described herein was malicious, oppressive, or
in reckless disregard of Plaintiff’s rights such that punitive damages are appropriate.
        200.      As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                             NINTH CLAIM FOR RELIEF
                AGAINST RICHARD THOMAS IN HIS INDIVIDUAL CAPACITY


                                          - 22 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 23 of 28 PAGEID #: 23



 Deliberate Indifference in Violation of the Fourteenth Amendment to the Constitution of
                               the United States of America
                              (Pursuant to 42 U.S.C. § 1983)
      201. Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        202.    Under the Fourteenth Amendment, Plaintiff had the right as a public university
employee to personal security and Equal Protection of Laws.
        203.    At all relevant times, Defendant Thomas was a state actor acting in his individual
capacity under color of state law.
        204.    Defendant Thomas failed to preserve Plaintiff’s constitutional right to equal
protection as guaranteed by the Fourteenth Amendment when he deliberately ignored reports
about Defendant Monaghan’s gender and racially-based misconduct and/or deliberately failed to
forward aforementioned reports to the Defendant University’s appropriate Title IX officials.
        205.    Defendant Thomas violated Plaintiff’s right to equal protection by promoting a
climate within Defendant University’s Custodial Staff that allows unlawful gender and racially-
based harassment and discrimination to flourish unchecked, depriving Plaintiff of federal
employment opportunities.
        206.    Defendant Thomas failed to follow his mandatory reporting duties as outlined in
Title IX by failing to take Plaintiff’s initial complaint and report about gender and racially-based
discrimination to the appropriate Title IX officials on Defendant University’s campus.
        207.    Defendant Thomas’s conduct constituted disparate treatment of female Custodial
Staff employees and had a disparate impact on female and minority Custodial Staff employees.
        208.    Defendant Thomas’s conduct as described herein violated Plaintiff De Souza’s
clearly established constitutional rights of which a reasonable person should have known.
        209.    Defendant Thomas’s conduct as described herein was malicious, oppressive, or in
reckless disregard of Plaintiff’s rights such that punitive damages are appropriate.
        210.    As a direct and proximate result of Defendant Thomas’s deliberate indifference,
Plaintiff De Souza has suffered serious harm, emotional distress and other damages.
        211.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                 TENTH CLAIM FOR RELIEF




                                        - 23 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 24 of 28 PAGEID #: 24



            AGAINST SANDY NAPIER IN HER INDIVIDUAL CAPACITY
 Deliberate Indifference in Violation of the Fourteenth Amendment to the Constitution of
                               the United States of America
                              (Pursuant to 42 U.S.C. § 1983)
      212. Plaintiff De Souza re-alleges all prior paragraphs of the Complaint as if set out
here in full.
        213.    Under the Fourteenth Amendment, Plaintiff had the right as a public university
employee to personal security and Equal Protection of Laws.
        214.    At all relevant times, Defendant Thomas was a state actor acting in her individual
capacity under color of state law.
        215.    Defendant Napier failed to preserve Plaintiff’s constitutional right to equal
protection as guaranteed by the Fourteenth Amendment when she deliberately ignored reports
about Defendant Monaghan’s gender and racially-based misconduct and/or deliberately failed to
forward aforementioned reports to the Defendant University’s appropriate Title IX officials.
        216.    Defendant Napier violated Plaintiff’s right to equal protection by promoting a
climate within Defendant University’s Custodial Staff that allows unlawful gender and racially-
based harassment and discrimination to flourish unchecked, depriving Plaintiff of federal
employment opportunities.
        217.    Defendant Napier failed to follow her mandatory reporting duties as outlined in
Title IX by failing to take Plaintiff’s initial complaint and report about gender and racially-based
discrimination to the appropriate Title IX officials on Defendant University’s campus.
        218.    Defendant Napier’s conduct constituted disparate treatment of female Custodial
Staff employees and had a disparate impact on female and minority Custodial Staff employees.
        219.    Defendant Napier’s conduct as described herein violated Plaintiff De Souza’s
clearly established constitutional rights of which a reasonable person should have known.
        220.    Defendant Napier’s conduct as described herein was malicious, oppressive, or in
reckless disregard of Plaintiff’s rights such that punitive damages are appropriate.
        221.    As a direct and proximate result of Defendant Napier’s deliberate indifference,
Plaintiff De Souza has suffered serious harm, emotional distress and other damages.
        222.    As a result of the foregoing, Plaintiff De Souza suffered extensive damages.
                                     PRAYER FOR RELIEF




                                        - 24 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
   Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 25 of 28 PAGEID #: 25



       WHEREFORE, Plaintiff respectfully demands judgment against Defendants and asks
the Court for the following relief:
               (a) Specifically in regards to Defendant Monaghan’s gender and racially-based
                   harassment and discrimination towards Plaintiff (the 12th and 13th claims for
                   relief), Plaintiff demands judgement against Defendant Monaghan for a sum
                   in excess of Fifty Thousand Dollars ($50,000.00) commensurate with the
                   damages she sustained, plus the costs of this suit and any other relief that the
                   court considers proper.
               (b) Damages in amounts to be established at trial, including, without limitation,
                   reimbursement and prepayment for all of Plaintiff’s tuition and related
                   expenses; payment of Plaintiff’s expenses incurred as a consequence of the
                   gender and racially-based harassment and discriminatory actions; damages for
                   deprivation of equal access to the employment and/or educational benefits and
                   opportunities provided by Defendant Wright State University; and damages
                   for past, present and future emotional pain and suffering, ongoing and severe
                   mental anguish, loss of past, present and future enjoyment of life, past,
                   present, and future medical expenses, and lost earnings and earning capacity;
               (c) Other Compensatory Damages;
               (d) Injunctive relief as this Court deems necessary and proper;
               (e) A declaratory judgment that Defendants violated Plaintiff’s Constitutional
                   rights;
               (f) That this Court Order Defendant University to provide mandatory training for
                   all mandatory reporters using trauma informed principles;
               (g) That this Court Order Defendant University to dismiss Defendant Monaghan
                   from his employment with Wright State University and not permit him on or
                   near Campus;
               (h) That Defendant University be ordered to provide a public statement that it has
                   failed to maintain a safe environment for victims of sexual misconduct;




                                        - 25 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
  Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 26 of 28 PAGEID #: 26



            (i) That Defendant University be ordered to create a system of reporting sexual
                misconduct that is less intimidating for the most vulnerable members of the
                community, including non-academic employees, such as Custodial Staff.
            (j) That Defendant University be ordered to provide a public statement that it will
                not tolerate any retaliation against victims and reporters of sexual misconduct;
            (k) Other injunctive relief to be determined at trial requiring Defendant University
                to comply with federal law under Title IX;
            (l) Pre- and post-judgment interest;
            (m) Costs;
            (n) Punitive Damages;
            (o) Attorney’s fees pursuant to all relevant statutes and law including, but not
                limited to, 42 U.S.C. § 1988(b); and
            (p) Such other and further relief as the Court may deem just and proper.




DATED: January 18, 2019                                           Respectfully submitted,


                                                                           s/ Michael L. Fradin
                                                                          Attorney for Plaintiffs

                                                    LAW OFFICE OF MICHAEL L. FRADIN
                                                                  Michael L. Fradin, Esq.
                                                             8401 Crawford Ave. Ste. 104
                                                                        Skokie, IL 60076
                                                                Telephone: 847-986-5889
                                                                 Facsimile: 847-673-1228
                                                              Email: mike@fradinlaw.com




                                     - 26 -
                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 27 of 28 PAGEID #: 27




                   EXHIBIT A




                                - 27 -
                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case: 3:19-cv-00016-TMR Doc #: 1 Filed: 01/18/19 Page: 28 of 28 PAGEID #: 28




                                - 28 -
                 COMPLAINT AND DEMAND FOR JURY TRIAL
